Citation Nr: 0932010	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and March 2006 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence of record does not show that a bilateral 
hearing loss was incurred as a result of any established 
event, injury, or disease during active service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in October 2004 and September 2005.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in April 2006. 

In the present case, the Veteran originally applied for 
service connection for a hearing loss in September 2004.  In 
a letter dated in October 2004, the RO provided the Veteran 
with notice as to the evidence necessary to substantiate his 
claim.  He responded in a letter dated in October 2004 that 
he had no additional evidence to submit.  A January 2005 
rating action denied the claim.  In a January 2005 letter, 
the Veteran informed the RO that he had moved, and provided a 
new address, which was located 3 floors above his old 
address.  Notice of the denial of service connection for a 
hearing loss was sent to the Veteran in a February 2005 
letter, addressed to his old apartment number.  However, it 
was not returned to VA by the United States Post Office.  In 
July 2005, the Veteran again requested service connection for 
a hearing loss, and submitted additional evidence to support 
his claim.  In a letter dated September 16, 2005, the RO 
requested additional information and informed the Veteran 
that he had until October20, 2005 to submit that information.  
That date was one year after the original rating action.  The 
Veteran complied by submitting additional evidence prior to 
that date.  The RO did not treated this claim as one 
requiring new and material evidence to reopen the claim 
subsequent to the February 2005 denial of service connection; 
hence, the Board will proceed to address this claim on a de 
novo basis.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, and all relevant VA and 
private treatment records pertaining to his claims have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with a VA audiometric examination to 
assess the nature and etiology of his hearing loss.  
Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

Service connection can be granted for certain diseases if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  Where a Veteran served 90 
days or more of continuous, active military service during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system (sensorineural hearing loss) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, the Veteran's pre-induction and separation 
physical examinations reported 15/15 bilaterally on both the 
whispered voice and spoken voice hearing tests.  The 
Veteran's DD 214 form shows that the Veteran served as an 
artilleryman.  The record does not show that he was a combat 
Veteran, nor did he serve overseas.  In a VA medical center 
(VAMC) outpatient treatment note dated March 2004, the 
Veteran denied hearing loss.  The Veteran's physician noted 
that the Veteran did not work outside the home and that his 
hobbies were reading, watching television, and hunting.  

In a letter for the Veteran's claims file dated July 2005, 
Dr. B.L. stated that he saw the Veteran in March of the same 
year for an otological and audiological evaluation.  Dr. B.L. 
explained that air and bone conducted audiometrics revealed a 
mild sensorineural hearing loss for the right ear and severe 
sensorineural hearing loss in the left ear.  

During a February 2006 VA audiometric examination, the 
examiner noted that the Veteran's claims file was reviewed 
and stated that no reports of hearing loss were found in the 
Veteran's service records.  The Veteran provided a history of 
sudden left ear hearing loss about four or five years prior.  
He stated that he noticed the hearing loss while attempting 
to use the telephone in his left ear but that he did not seek 
medical attention at that time.  The Veteran reported 
difficulty understanding conversational speech, especially in 
social gatherings and difficulty understanding when watching 
television.  The Veteran reported a history of noise exposure 
from artillery during his service and indicated that hearing 
protection was not used.  The Veteran also reported 
significant civilian occupational noise exposure from various 
occupations including as a grain elevator operator, auto body 
worker and working with the Texas highway department.  The 
examiner stated that the Veteran additionally stated that he 
hunted.  Following audiometric testing, the examiner provided 
a diagnosis of mild high frequency sensorineural hearing loss 
of the right ear and a severe to profound sensorineural 
hearing loss of the left ear.  The examiner noted that the 
Veteran stated that the onset of his hearing loss was not 
during service.  The examiner concluded that since there was 
no evidence of hearing loss in the service medical records 
and given that the Veteran reported a relatively recent onset 
of hearing loss, it was less likely than not that the 
Veteran's hearing loss was due to military noise exposure.  

In a notice of disagreement dated March 2006, the Veteran 
stated that when he was in the army he was assigned to an 
artillery unit.  He stated that artillery made a huge noise 
every time it was fired.  He added that being in this unit 
for two years and constantly training for war without wearing 
hearing protection caused his hearing problem.  

Following a private audiometric examination, the private 
examiner stated that the Veteran's hearing loss was as likely 
as not caused by the Veteran's military service.  The 
examiner stated that her rational for this opinion was: 
records for review, VA rating decisions of March 2006 and 
January 2005.  

In a statement included in his VA-9 substantive appeal form, 
the Veteran stated that he believed that the wrong decision 
was given when a comparison was made between the Veteran's VA 
examiner's opinion and that of the private audiologist.  The 
Veteran stated that reasonable doubt should lead to an 
opinion in his favor.  

At his April 2009 BVA hearing, the Veteran stated that he 
first noticed his hearing loss about six or seven years ago 
and that he did not remember having any hearing loss when he 
was in the military.  The Veteran explained that his hearing 
loss sometimes affected him at home as he had to turn the 
television on very loud and that the neighbors complained 
about the noise.  He stated that he could not hear the 
telephone out of his left ear and that most of his hearing 
loss was in the left ear.  The Veteran stated that his job in 
a grain elevator was not noisy and that he was around loud 
vehicles when he worked with the Texas highway department and 
that he drove a forklift in one job but that he was given 
hearing protection.  The Veteran stated that he did not 
remember doing any hunting.  

Based upon the evidence of record, the Board finds that the 
Veteran's bilateral hearing loss was not incurred as a result 
of any established event, injury, or disease during active 
service.  The Veteran's service medical records show evidence 
of hearing loss during service.  In his July 2005 letter, Dr. 
B.L. stated that air and bone conducted audiometrics revealed 
a mild sensorineural hearing loss for the right ear and 
severe sensorineural hearing loss in the left ear.  In his 
February 2006 VA examination, the Veteran provided a history 
of sudden left ear hearing loss about four or five years 
prior.  He further reported a history of noise exposure from 
artillery during his service and indicated that hearing 
protection was not used.  The Veteran also reported 
significant civilian occupational noise exposure from various 
occupations including as a grain elevator operator, auto body 
worker and working with the Texas highway department.  The 
examiner provided a diagnosis of mild high frequency 
sensorineural hearing loss of the right ear and a severe to 
profound sensorineural hearing loss of the left ear.  The 
examiner stated that the Veteran stated that the onset of his 
hearing loss was not during service.  The examiner concluded 
that since there was no evidence of hearing loss in the 
service medical records and given that the Veteran reported a 
relatively recent onset of hearing loss, it was less likely 
than not that the Veteran's hearing loss was due to military 
noise exposure.  In contrast. The private audiometric 
examination report dated August 2006 stated that the 
Veteran's hearing loss was as likely as not caused by the 
Veteran's military service.  The examiner based that her 
rational on records for review, without identifying those 
records, and VA rating decisions of March 2006 and January 
2005.  

The Board may only consider independent medical evidence to 
support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this case the Board 
finds the February 2006 VA examiner's opinion to be more 
probative than the opinion provided by the private 
audiologist in August 2006.  The private audiologist stated 
that after reviewing the records she found that the Veteran's 
hearing loss was as likely as not caused by military service.  
The audiologist did not identify these records, nor did she 
provide any reason for this belief, rendering her opinion far 
less probative.  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his or her opinion goes to the weight of the credibility of 
the evidence in the adjudication of he merits.  See 
Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In 
contrast, the Veteran's February 2006 VA examiner stated that 
given the facts that there was no evidence of hearing loss in 
the service medical records and that the Veteran reported a 
relatively recent onset of hearing loss, it was less likely 
than not that the Veteran's hearing loss was due to military 
noise exposure.  

Further, the Veteran's first claim for any hearing loss 
disorder occurred in January 2005, about fifty years after 
the Veteran's discharge.  The gap of time of between in-
service symptoms and the first post- service medical evidence 
of hearing loss is, in itself, significant and it weighs 
against the Veteran's claims.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).  Additionally, in numerous statements the 
Veteran said that he first noticed his hearing loss recently, 
he stated in his April 2009 BVA hearing that he noticed it 
about six or seven years ago.  Thus, the Veteran noted his 
hearing loss not soon after service, but instead fifty years 
after service, during which time the Veteran worked in a 
number of noisy environments such as the Texas highway 
department.  

The Veteran's hearing loss did not begin within one year 
after service.  Therefore a presumption of incurrence during 
service need not be considered.  The probative evidence in 
this case fails to show that the Veteran's hearing loss was 
incurred in service and fails to show a nexus between the 
Veteran's current hearing loss and his service.  Therefore, 
the Veteran's claim for entitlement to service connection for 
bilateral hearing loss must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


